Citation Nr: 0826752	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-21 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from July 1953 to August 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for a low back 
disability.

In August 2008, the Board granted the veteran's motion to 
advance this case on the docket.  38 C.F.R. § 
20.900(c)(2007).


FINDINGS OF FACT

1.  In a decision dated April 1960, the RO denied service 
connection for a low back disability.  The appellant did not 
timely perfect an appeal of this decision.

2.  The evidence received since the unappealed April 1960 
rating decision is cumulative and redundant and does not 
relate to an unestablished fact necessary to substantiate the 
claim of service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The April 1960 decision of the RO, which denied service 
connection for a low back disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  The evidence received since the April 1960 RO decision, 
which denied service connection for a low back disability, is 
not new and material and the claim for service connection for 
a low back disability is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in May 2004 and October 2004.  These letters 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the veteran should provide.  Therefore, the 
Board finds that any notice errors did not affect the 
essential fairness of this adjudication, and that it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records.  Consequently, the duty to notify 
and assist has been satisfied, as to those claims now being 
finally decided on appeal.

The appellant's claim of entitlement to service connection 
for a low back disability was last finally denied in April 
1960.  The appellant's claim was denied at that time not 
because there was no evidence of record indicating that the 
veteran had a back disability, but because no evidence had 
been presented linking that diagnosed back disability to 
service.  The appellant did not appeal this decision within 
one year of its promulgation, and it is therefore final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2007).

Because of the prior final denial, the appellant's current 
claim of service connection for a low back disability may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2007).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a low back disability.  In this 
regard, the Board again notes that the veteran's claim was 
previously finally denied, not because there was no evidence 
of record showing that the veteran had a back disability, but 
because there was no evidence of record showing that the 
veteran's back disability was related to service.  In this 
regard, the new evidence continues to show nothing more than 
that the veteran has a back disability, and that his back 
disability has become more severe over the years.

The veteran has indicated that he feels that newly submitted 
treatment records, dated July 2004, conclusively show that 
his back disability was incurred in service.  These records 
do relate that the veteran reported a history of injuring his 
back in service.  However, this history is simply a 
restatement of what the veteran reported to the doctor 
happened to him, and is not a medical opinion.  The veteran's 
own repeated statements are insufficient to reopen a claim.  
See Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 
8 Vet. App. 342 (1995); see also Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995).  In this case, the history provided by 
the doctor clearly comes from the veteran and not the 
doctor's own knowledge or records review.  As such, the 
history is cumulative and redundant of information previously 
provide by the veteran.  It is not new.  38 C.F.R. § 3.156.  

Therefore, as the veteran's claim was previously denied 
because there was no evidence of record linking his back 
disability to service, and as there continues to be no 
medical evidence of record linking the veteran's current back 
disability to service, the Board finds that the preponderance 
of the evidence of record is against this claim.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for a low back disability remains denied.


____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


